El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
El 12 de febrero de 1938 el Tesorero de Puerto Eico no-tificó a la peticionaria una deficiencia en sus contribuciones sobre ingresos correspondientes a los años 1933 al 1935. El 8 de marzo de 1938 la peticionaria radicó su alzada ante la Junta de Eevisión e Igualamiento. El 28 de julio del mismo año la peticionaria prestó fianza por una suma igual a la deficiencia notificada y dicha fianza fue aprobada por el Te-sorero.(1) Estando pendiente de resolución la alzada se aprobó la Ley núm. 172 de 1941 ((1) pág. 1039) creando el Tribunal de Apelación de Contribuciones de Puerto Eico, y al amparo de las secciones 4 y 5 de dicha ley y de la Eegla de Práctica núm. 8 de dicho Tribunal, la peticionaria radicó ante el mismo el 18 de febrero de 1942 la correspondiente querella. En octubre 6 de 1943 el Tesorero, al contestar la querella, impugnó la jurisdicción del Tribunal por el funda-mento de que la fianza requerida por la sección 57(a) supra, *96había sido radicada fuera de tiempo. No fue hasta el 28 de febrero de 1945 y por el Tribunal de Contribuciones creado por la Ley 169 de 15 de mayo de 1943, que se dictó resolu-ción declarando con lugar la defensa de falta de jurisdicción establecida por el Tesorero por el fundamento de que la fianza debió haberse prestado por la peticionaria dentro del término de treinta días de notificada de la deficiencia o sea en o antes del 14 de marzo de 1938 y que si no lo hizo hasta el 28 de julio de 1938 “la extinta Junta de Revisión e Igua-lamiento no pudo adquirir jurisdicción .y, desde luego, el Tribunal de Apelación de Contribuciones no pudo adquirirla y que este Tribunal de Contribuciones no la tiene en la ac-tualidad.” Expedimos el auto de certiorari eon el fin de revisar dicha resolución.
Tanto el Tribunal recurrido en su titulado “Return y Memorándum”, como la peticionaria y el Tesorero en sus alegatos, se han enfrascado en una amplia discusión en cuanto a si la sección 3 de la Ley núm. 109 de 1943 (pág. 601) debe prevalecer o no sobre la sección 57(a) de la Ley de Contribuciones sobre Ingresos en relación con la prestación de una fianza como requisito previo jurisdiccional para que un contribuyente pueda acudir ante el Tribunal de Contribuciones. Esta cuestión ha sido resuelta por nosotros en el caso de The Mayagüez Light, Power & Ice Co., Inc. v. Tribunal de Contribuciones, pág. 30, ante, en el sentido de que el requisito de la prestación de una fianza de tres cuartas partes del montante de la contribución provista en la sec. 57(a) según enmendada por la Ley núm. 23 de 1941 (Sesión Extraordinaria) aún está en vigor no obstante las disposiciones de la see. 3 de la Ley núm. 169 de 1943. Por otros motivos, también resolvimos en dicho caso que el Tribunal de Contribuciones debía permitir que los contribuyentes que descansaron en cierta decisión anterior de dicho Tribunal, radicaran sus fianzas.
Empero, el caso de autos se rige, exclusivamente, pol-la interpretación que deba darse al Disponiéndose, contenido *97en la see. 57(a) según fue enmendada por la Ley núm. 102 de 1936, supra nota (1), al efecto de que para hacer uso del derecho de apelación para ante la Junta de Revisión e Igua-lamiento “el contribuyente tendrá que prestar fianza por una suma igual al montante de la contribución notificada y apelada sujeta a la aprobación del Tesorero”. Alega la pe-ticionaria y admite el Tesorero que la práctica administra-tiva establecida y aceptada en los recursos establecidos para ante la Junta de Revisión e Igualamiento no exigía que la fianza fuera prestada y aprobada dentro de los treinta días de notificada la deficiencia. Aun cuando el Tesorero admite esto arguye que siendo claro el alcance del Disponiéndose no debe prevalecer contra su observancia, de acuerdo con el artículo 5 del Código Civil, “el desuso, la costumbre, o la práctica en contrario.”
Una comparación de los términos de la sec. 57(a) tal y como regía en el año 1938 cuando se inició la alzada en este caso ante la Junta de Revisión e Igualamiento, con los de la misma sección 57(a) según fueron enmendados por la Ley núm. 23 de 1941 (Sesión Extraordinaria, pág. 73) cuyo al-cance interpretamos en el caso de la Mayagüez Light, Power & Ice Co., supra,, demuestra que en esta última ley fué que la Legislatura expresamente dió énfasis en cuanto al carác-ter mandatorio de la prestación de la fianza como requisito previo jurisdiccional. Si bien la Ley núm. 102 de 1936 exi-gía la prestación de la fianza, los términos del Disponién-dose no puede decirse que sean tan manifiestamente claros que justifiquen resolver en el año 1945, contrario a la prác-tica administrativa del año 1938 admitida por el propio Te-sorero, antes presidente de la Junta de Revisión e Iguala-miento, que dicha Junta no había adquirido jurisdicción so-bre el caso por el hecho de haberse prestado y aprobado la fianza de la peticionaria después de transcurridos treinta días de entablado el recurso.

Debe revocarse la resolución dél Tribimal de Contribu-ciones y devolverse el caso para ulteriores procedimientos.


 Este caso se rige por la see. 57 (a) de la Ley de Contribuciones sobre Ingresos, según quedó enmendada por la Ley núm. 102 de 1936 ( (1) pág. 525) que decía así:
“Sección 57. — (a) Si tratándose de algún contribuyente, el Tesorero deter-minare que bay una deficiencia con respecto a la contribución impuesta por este título, el contribuyente, excepto lo que dispone la subdivisión (d), será notificado de dicha deficiencia por correo certificado; pero dicha deficiencia será tasada solamente en la forma que más adelante se establece. Dentro de los 30 días después de la fecha en que dicha notificación haya sido depositada en el correo, el contribuyente podrá radicar una apelación ante la Junta de Revisión e Igua-lamiento, alegando por escrito y bajo juramento los hechos y fundamentos legales en que apoya dicha apelación; Disponiéndose, sin embargo, que para hacer uso de este derecho, el contribuyente tendrá que prestar fianza por una suma igual al montante de la contribución notificada y apelada sujeta a la aprobación del Tesorero. ’ ’